Citation Nr: 1113742	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  08-31 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 2003 for the award of service connection for basal cell carcinoma of the forehead.

2.  Entitlement to an effective date earlier than May 8, 2003 for the award of service connection for squamous cell carcinoma of the right anterior thigh.

3.  Entitlement to an effective date earlier than August 20, 2007 for the award of service connection for basal and squamous cell carcinomas of the scalp/head, cheeks, nose, and right eyelid.

4.  Entitlement to an initial rating in excess of 30 percent for basal and squamous cell carcinomas of the scalp/head (to include forehead), cheeks, nose, and right eyelid from August 20, 2007.  

5.  Entitlement to an initial compensable rating for basal cell carcinoma of the left ear from August 20, 2007.

6.  Entitlement to an initial compensable rating for basal cell carcinoma of the hands from August 20, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to September 1956.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 (effective dates for carcinoma of the forehead and right anterior thigh) and July 2008 (effective date and rating for carcinomas of the scalp/head, cheeks, nose, and right eyelid; rating for carcinoma of the left ear and hands) decisions of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2010 signed statement, the Veteran withdrew his appeal as to issues of entitlement to earlier effective dates for the award of service connection for basal cell carcinoma of the left ear and bilateral hands; a higher rating for basal cell carcinoma of the forehead prior to August 20, 2007; a compensable initial rating for squamous cell carcinoma of the right anterior thigh; and whether new and material evidence had been received sufficient to reopen claims for entitlement to service connection for benign colon polyp and benign lesion of the tongue.  These issues are no longer on appeal.  

In June 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date earlier than August 20, 2007 for the award of service connection for basal and squamous cell carcinomas of the scalp/head, cheeks, nose, and right eyelid is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for tumors, ulcers, and skin cancer was denied in March 1981; the Veteran did not appeal that decision.

2.  The Veteran submitted a claim for disability caused by ionizing radiation on December 5, 1985.  

3.  In January 1986 the RO denied a claim for service connection for radiation exposure-induced body and skin cancer (including head and face); in a September 1986 letter, the Veteran expressed disagreement with the denial of body and skin cancer and noted that he wished to appeal.

4.  Basal cell carcinoma of the forehead and squamous cell carcinoma of the right thigh were diagnosed in May 1986.  

5.  The Veteran has had asymmetry of the nose and ears as a result of service-connected carcinomas since August 20, 2007; no other gross distortion or asymmetry is shown.  

6.  Since August 20, 2007, the Veteran's basal and squamous cell carcinomas of the scalp/head (to include forehead), cheeks, nose, right eyelid, and left ear were not painful or unstable, did not cause significant limitation of function, and did not represent six or more characteristics of disfigurement.

7.  Since August 20, 2007, the Veteran's basal cell carcinoma of the hands has been manifested by scars that are superficial and stable; the scars are not painful on examination, and are not of the requisite size and do not cause limitation of function to a degree that would warrant a compensable rating.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 1, 1986 for the award of service connection for basal cell carcinoma of the forehead are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  The criteria for an effective date of May 1, 1986 for the award of service connection for squamous cell carcinoma of the right anterior thigh are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

3.  The criteria for a disability rating of 50 percent for basal and squamous cell carcinomas of the scalp/head (to include forehead), cheeks, nose, right eyelid, and left ear have been more nearly approximated from August 20, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7818-7800 (2008 & 2010).

4.  The criteria for an initial compensable rating for basal cell carcinoma of the hands have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7818-7805 (2008 & 2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, VCAA notice was provided in March 2006, December 2007, February 2008, and May 2008 letters.  The March 2006 letter advised the Veteran of the information and evidence necessary to establish a disability rating and effective date for the claims on appeal.  The December 2007 letter provided notice regarding what information and evidence is needed to substantiate the Veteran's claims for earlier effective dates for the award of service connection for carcinomas of the forehead and right anterior thigh, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The February 2008 letter provided notice regarding what information and evidence is needed to substantiate the underlying claims for service connection for carcinomas of the scalp, head, cheeks, nose, right eyelid, left ear, and hands, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The claims were last readjudicated in October 2010.

Moreover, the Veteran is challenging the initial evaluations and effective dates assigned following the grants of service connection for the above disabilities.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service- connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, private treatment records, and hearing testimony.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Effective Dates

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2010); 38 C.F.R. § 3.151(a) (2010).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2010).  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) (2010).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  See 38 C.F.R. § 3.400(q), (r) (2010).

It is noted that the Veteran was exposed to ionizing radiation during his service as a result of his proximity to nuclear testing in Operation WIGWAM.  

In this case, the Veteran filed a claim for entitlement to service connection for tumors, ulcers, skin cancer and other disabilities in July 1980.  These claims were denied by a March 1981 rating decision.  The Veteran did not appeal this decision.  

The Veteran next submitted a claim for disability caused by ionizing radiation on December 5, 1985.  In January 1986 the RO denied a claim for service connection for "radiation exposure-induced body and skin cancer (including head and face)."  In September 1996 the Veteran stated that he wished to appeal the January 1986 decision and noted that he disagreed with the denial of his claims for service-connected radiation exposure for body cancers.  He stated that since the decision, he had undergone surgery for a basal cell carcinoma on the forehead and the right thigh.  The Board construes this as a valid notice of disagreement.  See 38 C.F.R. § 20.302 (2010).  Handwritten on the side of the document was a statement that the correspondence was not considered a notice of disagreement "yet" because the Veteran submitted information to concerning additional evidence.  While a rating decision was subsequently issued in November 1988, which denied service connection for basal and squamous cell carcinoma of the skin, ulcer disease, polyps of the gastrointestinal system, lipomas, and an abdominal wall abscess due to exposure to ionizing radiation, no Statement of the Case was issued on the claim for service connection for radiation exposure-induced body and skin cancer.  Regulations in effect at that time indicated that the agency of original jurisdiction could not withdraw a notice of disagreement.  38 C.F.R. § 19.125(c) (1985).  As the November 1988 rating decision did not result in a grant of the benefits for radiation exposure-induced body and skin cancer (including head and face), that claim remained on appeal.

In June 2007, service connection was awarded for basal cell carcinoma of the forehead and squamous cell carcinoma of the right anterior thigh, effective May 8, 2003, the date special review of the case was mandated.  

As the Veteran filed a timely notice of disagreement with the January 1986 denial of service connection for radiation exposure-induced body and skin cancer (including head and face), the Board finds that the date of claim for service connection for basal cell carcinoma of the forehead and squamous cell carcinoma of the right anterior thigh is December 5, 1985.  Before determining the proper effective date for these disabilities, the Board must also determine the date entitlement to benefits arose for the disabilities.  

A September 1986 private treatment record noted that the Veteran was referred to a dermatologist in May 1986 for apparent malignancies involving the right forehead and thigh.  The specific date of the diagnosis in May is not listed.  A basal cell carcinoma of the forehead and a squamous cell carcinoma of the right thigh were surgically removed in September 1986.  There are no medical records showing carcinoma of the forehead or right anterior thigh prior to May 1986, and the Veteran does not mention having carcinoma of the forehead and right thigh until sometime after May 1986.  Therefore, entitlement to service connection for basal cell carcinoma of the forehead and squamous cell carcinoma of the right thigh arose in May 1986.  

In summary, the Veteran's claim that resulted in the award of service connection for basal cell carcinoma of the forehead and squamous cell carcinoma of the right thigh was filed December 5, 1985.  Entitlement to service connection arose in May 1986.  Therefore, the Board finds that the proper effective date for the award of service connection for both basal cell carcinoma of the forehead and squamous cell carcinoma of the right thigh is the latter of the two dates; that is, the date entitlement arose - May 1, 1986.  See 38 C.F.R. § 3.400.  

However, an effective date earlier than that is not warranted.  In this case, radiation dose assessments were obtained from the U.S. Navy (prior to the March 1981 rating decision) and from the Defense Nuclear Agency (in November 1987).  In 2003, the National Research Council released a report that radiation doses previously provided may have underestimated the amount of radiation to which some veterans were exposed.  In November 2006, VA obtained a radiation dose estimate from the Defense Threat Reduction Agency (DTRA) using a new methodology; the grant of service connection for basal cell carcinoma of the forehead and squamous cell carcinoma of the right thigh was based upon this latter dose assessment.  

The Veteran's representative argues that the dose assessment from the DTRA should be considered an official service record and that an earlier effective date should be assigned pursuant to 38 C.F.R. § 3.156(c) (2010).  According to that regulation, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based all or in part on such records is effective the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  Id.  As discussed above, entitlement to service connection for basal cell carcinoma of the forehead and squamous cell carcinoma of the right thigh did not arise until May 1986; thus, the effective date cannot be earlier than that date.  Moreover, the DTRA dose assessment did not exist when VA previously decided the claims and does not otherwise qualify for application of 38 C.F.R. § 3.156(c).  

II. Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Veteran was afforded a VA scars examination in February 2008.  He reported having multiple scars due to skin cancer and Mohs surgical procedures.  The Veteran offered no complaints and had no functional impairment.  Physical examination revealed a left ear mid auricle deformity with 3/10 millimeter (mm) of missing tissue, a 2.5 inch deformity of the nose with 1 inch bulbous toward tip, cheeks with multiple pinpoint scars with 1 mm crusting in 3 areas, right lower lid with less than 1 mm depression, minute appearing scars on the bilateral hands, and scalp with multiple punch biopsies.  The scars were superficial and stable; did not adhere to underlying tissue; caused no pain, or limitation of motion or function; did not result in inflammation, edema, keloid formation, or induration and inflexibility of skin; and were normal color.  While there were 3 areas of crusting on the cheeks, the other scars did not result in abnormal texture of the skin.  There was no elevation or depression of the surface contour of the scars on palpation with the exception of less than 1 mm depression of the surface contour of the right lower lid on palpation.  The examiner noted that all areas above were sun exposed and represented 11 percent of sun exposed areas and 11 percent of total surface.  The examiner noted there was no gross distortion or asymmetry of the nose, but there was gross distortion or asymmetry of the ears (auricles) and eyes.  However, the examiner indicated in the same report that there was no gross distortion or asymmetry of any feature or set of paired features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  

The Veteran was afforded a VA skin disease examination in July 2010.  He reported chronic, recurrent basal cell with multiple Mohs surgeries.  The Veteran was not taking any corticosteroids or other immunosuppressive drugs.  He was using some topical treatments, but no intensive light therapy, UVB, PUVA, or electron beam therapy.  There was no reported impairment of function.  

Physical examination revealed red skin on the face, scalp and hands, which appeared to be secondary to sun exposure.  The scalp had multiple scattered brown macules/papules and a 1 centimeter (cm) scabbed lesion.  The left hand had a 1 cm scabbed lesion on the anterior aspect.  The diagnosis was sun damaged skin with multiple lesions in sun exposed areas only.  Mild functional impairment as a result of subjective complaints was noted.  The examiner also performed a scar examination.  

The examiner noted scarring from multiple Mohs procedures for basal cell and squamous cell carcinoma.  The left hand/forearm scar had some discomfort on palpation.  The Veteran also reported dry scaling skin on his hands and forehead.  He described no limitations on routine daily activities or employment due to the scars.  Physical examination revealed multiple forehead scars secondary to biopsies and removal of lesions.  There were 5 linear, hypopigmented scars, the largest of which was 2 by 0.5 cm.  The left ear had a 1 by 0.2 cm linear, hypopigmented scar with some loss of cartilage.  The right eyebrow had a 2 by 0.5 cm linear, hypopigmented scar, as did the nose.  The nose had some loss of tissue creating a deformity.  The left hand had a 6 by 5 cm hypopigmented scar.  The right hand had a 6 by 2 cm hypopigmented scar and a 2 by 1 cm scar.  The scars were not painful and did not involve skin breakdown.  The nose and left ear scars involved soft tissue damage and the rest of the scars were superficial.  There was no limitation of motion or other limitation of function caused by any of the scars.  There was no inflammation, edema, or keloid formation.  The scars were not adherent to underlying tissue and the surface contour of the scars was not elevated or depressed on palpation.  There was no abnormal texture, nor was the skin indurated and inflexible.  The nose and left auricle were asymmetrical.  The diagnosis was scars secondary to removal of cancerous and precancerous lesions, area affected 3 percent of exposed body area and 1 percent of nonexposed body area.  The Veteran had mild functional impairment as a result of subjective complaints.  

Malignant skin neoplasms (other than malignant melanoma) are rated under Diagnostic Code 7818.  See 38 C.F.R. § 4.118 (2010).  Such disability is to be rated as disfigurement of the head, face, or neck; scars; or impairment of function.  A note provides that if a skin malignancy requires therapy that is comparable to that used for systemic malignancies, a 100 percent evaluation will be assigned from the date of onset of treatment.  The Veteran has not reported treatment comparable to that used for systemic malignancies and such is not shown in the medical evidence.  

The criteria for rating scars were changed effective October 23, 2008.  See 73 Fed. Reg. 54,708-54,712 (September 23, 2008).  At the Veteran's June 2010 hearing, the DRO indicated that the Veteran would be afforded another VA examination (completed in July 2010) so that VA could consider the revised criteria for evaluating scars.  As such, the Board will consider the criteria in effect prior to and since October 23, 2008.  

A. Basal and Squamous Cell Carcinomas of the Scalp/Head (to include Forehead), Cheeks, Nose, Right Eyelid, and Left Ear

Initially, the Board notes that the RO rated the basal cell carcinoma of the left ear separately under Diagnostic Code 7818-6207, but assigned a noncompensable evaluation because there was not one-third loss or more of substance of the auricle.  Indeed, the evidence does not reflect such a loss of the auricle is present.  However, as will be explained below, the Board finds it more favorable to rate the basal cell carcinoma of the left ear with the service connected basal and squamous cell carcinomas of the scalp/head (to include forehead), cheeks, nose, and right eyelid, as doing so results in a higher evaluation being assigned.  While the Board acknowledges that Note (2) under Diagnostic Code 7800 directs rating tissue loss of the auricle under Diagnostic Code 6207, inclusion of the ears (auricles) under Diagnostic Code 7800 suggests that the auricles can alternatively be considered in evaluating scars under Diagnostic Code 7800; otherwise, inclusion of the term auricles in Diagnostic Code 7800 would be superfluous.  

Under the version of Diagnostic Code 7800 in effect prior to October 23, 2008, disfigurement of the head, face or neck was rated based on either gross distortion or asymmetry of features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or characteristics of disfigurement.  See 38 C.F.R. § 4.118 (2008).  For a rating in excess of 10 percent, there had to be visible or palpable tissue loss.  Ratings based on gross distortion or asymmetry were as follows: 3 or more features or paired sets of features warranted an 80 percent rating, 2 features or paired sets of features warranted a 50 percent rating, 1 feature or paired set of features warranted a 30 percent rating.  Ratings based on characteristics of disfigurement were as follows: 6 or more characteristics warranted an 80 percent rating, 4 or 5 characteristics warranted a 50 percent rating, 2 or 3 characteristics warranted a 30 percent rating, and 1 characteristic warranted a 10 percent rating.  

The 8 characteristics of disfigurement were: scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6 cm) wide at widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyper-pigmented in an area exceeding 6 square inches (39 square cm), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square cm), underlying soft tissue missing in an area exceeding six square inches (39 square cm), and skin indurated and inflexible in an area exceeding six square inches (39 square cm).  Id. at Note (1).  

Tissue loss of the auricle was to be rated under Diagnostic Code 6207 (loss of aurical) as appropriate.  Id. at Note (2).  

The current version of Diagnostic Code 7800 is similar to the previous version.  One difference is that the new code specifically contemplates burn scars and other scars of the head, face, or neck as well as other disfigurement.  The current version also contains 2 additional notes (bringing the total to 5).  The first note indicates that VA should separately evaluate disabling effects other than disfigurement that are associated with individual scars of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code and combine the evaluations.  The second new note specifies that the characteristics of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  

In this case, it is most favorable to the Veteran to rate the basal cell carcinoma of the left ear along with the basal and squamous cell carcinomas of the scalp/head (to include forehead), cheeks, nose, and right eyelid, rather than rating it separately under Diagnostic Code 6207.  Specifically, the most probative evidence indicates the Veteran has asymmetry of two features or paired sets of features. 

The Board notes that the February 2008 examiner provided conflicting information concerning gross distortion or asymmetry.  Specifically, he noted gross distortion or asymmetry involving the ear and eye, but no gross distortion or asymmetry of the nose, although he indicated there was a deformity of the nose.  However, he also stated in the same report that there was no gross distortion or asymmetry of any feature or set of paired features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  In addition, while reporting all other scars in millimeters, he appeared to report the nose deformity in inches (i.e. 2 1/2" and 1"), suggesting it is 2 inches long by one inch wide.  If inches (rather than centimeters) are true, then the examiner's measurements would suggest almost the entire nose is scarred.  The examiner then referred to a photograph in the claims file (from 2002), which reveals an area on the bridge of the nose and on the side of the nose, not the substantial area suggested by the measurements provided.  In light of the confusing and inconsistent nature of that examination report, little probative weight is being assigned.

The Board accords more weight to the July 2010 examination which provided conclusions consistent with prior and current physical findings.  Specifically, the examiner noted the only scars resulting in tissue loss and deformity were the nose and left ear scars.  Specifically, the Veteran had tissue loss of the nose and some cartilage loss of left ear.  The examiner specifically stated there was no tissue loss for any scars other than the nose and left ear.  As objective findings noted on the 2010 examination appear to have been present at that time of the 2008 evaluation (notwithstanding the inconsistent statements from that examiner), the Board concludes that the Veteran has had asymmetry of 2 features or paired sets of features since August 20, 2007.  Accordingly, an evaluation of 50 percent is warranted since that date.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008 & 2010).  A rating greater than 50 percent is not warranted for this disability as there are less than 3 features or paired sets of features with tissue loss and gross distortion or asymmetry.  Moreover, 6 or more characteristics of disfigurement as a result of the service-connected skin cancers have not been shown.  

Separate ratings are likewise not warranted.  None of the scalp, head, forehead, cheek, nose, right eyelid, or left ear scars were painful, unstable, or caused significant limitation of function.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2008 & 2010).  Measurements for the scar of the left ear were 1 by .2 cm on the 2010 VA examination, and 3/10 mm on the 2008 examination.  None of the evidence suggests that one-third or more of the substance of the left ear was lost to warrant a compensable evaluation under Diagnostic Code 6207.  38 C.F.R. § 4.87.

In summary, the Board concludes that rating the left ear basal cell carcinoma as part of the basal and squamous cell carcinomas of the scalp/head (to include forehead), cheeks, nose, and right eyelid disability, rather than as a separate disability under Diagnostic Code 6207, results in a more favorable outcome for the Veteran; specifically, the award of a 50 percent rating based on asymmetry of two features.  As such, continuation of a separate rating under Diagnostic Code 6207 would result in pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).


B. Basal Cell Carcinoma of the Hands

While the current and former criteria differ slightly, for a compensable rating for basal cell carcinoma of the hands, the evidence would essentially need to show scars of a certain size that are deep, superficial scars with an area or areas of 144 square inches (929 square cm) or greater, unstable scars, or scars that are painful on examination.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008 & 2010).  The scars could also be rated on limitation of affected part (including limitation of motion).  

Here, the medical and lay evidence does not show limitation of motion or limitation of function to a compensable degree.  The evidence clearly reflects that the scars on the hands are stable and superficial; that is, not deep.  The scars from this service-connected disability are much smaller in area than 929 square centimeters.  It was noted in July 2010 that the left hand/forearm scar had some discomfort on palpation; however, the examiner specifically noted that the scars were not painful.  Such is consistent with the findings on the February 2008 examination, which also noted that the scars were not painful.  Thus, the preponderance of the evidence is against a finding that the Veteran's basal cell carcinoma of the hands is painful on examination.  As such, a compensable rating is not warranted.  

C. Other Considerations

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his skin disabilities.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for disability rating in excess of those assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's basal and squamous cell carcinomas present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims for ratings greater than those assigned, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).










	(CONTINUED ON NEXT PAGE)




ORDER

Subject to the provisions governing the award of monetary benefits, an effective date of May 1, 1986 for the award of service connection for basal cell carcinoma of the forehead is granted.

Subject to the provisions governing the award of monetary benefits, an effective date of May 1, 1986 for the award of service connection for squamous cell carcinoma of the right anterior thigh is granted.

A 50 percent rating for basal and squamous cell carcinomas of the scalp/head (to include forehead), cheeks, nose, right eyelid, and left ear is granted from August 20, 2007, subject to the applicable laws and regulations governing the payment of monetary benefits.

Left ear basal cell carcinoma is included in the 50 percent rating assigned for basal and squamous cell carcinomas of the scalp/head (to include forehead), cheeks, nose, right eyelid, and left ear; a separate compensable rating is denied.

An initial compensable rating for basal cell carcinoma of the hands is denied.


REMAND

In July 2008, the Veteran was awarded service connection for basal and squamous cell carcinomas of the scalp/head, cheeks, nose, and right eyelid, as well as other disabilities, all effective August 20, 2007.  In October 2008, he submitted a statement wherein he disagreed with the July 2008 rating decision and requested higher ratings and earlier effective dates for all of the disabilities.  The Board construes the document as a Notice of Disagreement with the effective date assigned for the award of service connection for basal and squamous cell carcinomas of the scalp/head, cheeks, nose, and right eyelid.  The Board recognizes that these disabilities were combined with the rating for basal cell carcinoma of the forehead and a rating was assigned considering the combined disabilities (effective August 20, 2007).  However, service connection for these disabilities was not in effect until August 20, 2007 and Veteran has expressed disagreement with the effective date of the grant of service connection for those specific disabilities.  

A Statement of the Case was issued with respect to the other issues that were the subject of the October 2008 Notice of Disagreement, but not with respect to the issue of entitlement to an effective date earlier than August 20, 2007 for the award of service connection for basal and squamous cell carcinomas of the scalp/head, cheeks, nose, and right eyelid.  As no Statement of the Case has been issued by the RO, the Board must remand this issue to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Undertake all actions required by 38 C.F.R. § 19.26 (2010), including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on his claim for entitlement to an effective date earlier than August 20, 2007 for the award of service connection for basal and squamous cell carcinomas of the scalp/head, cheeks, nose, and right eyelid (if he so desires) by filing a timely Substantive Appeal.  The issue should be returned to the Board only if a timely Substantive Appeal is received.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


